
	

116 SRES 185 ATS: Commending the Northwest Missouri State University Bearcats men’s basketball team for another National Collegiate Athletic Association Division II national championship victory. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 185
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2019
			Mr. Blunt (for himself and Mr. Hawley) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Northwest Missouri State University Bearcats men’s basketball team for another
			 National Collegiate Athletic Association Division II national championship
			 victory. 
	
	
 Whereas, on March 30, 2019, the Northwest Missouri State University Bearcats men’s basketball team (referred to in this preamble as the Bearcats) defeated Point Loma Nazarene University by a score of 64 to 58 in the National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division II national championship game in Evansville, Indiana;
 Whereas that victory is the second national championship victory in 3 years for the Bearcats; Whereas the Bearcats ended the 2018–2019 season as the only undefeated men’s basketball program in the NCAA, with an overall record of 38–0, tying the NCAA Division II record for most wins in a season and making the Bearcats only the fifth team in the history of NCAA Division II men’s basketball to win a national title with a perfect record;
 Whereas, with 38 wins, the undefeated 2018–2019 season— (1)was only the fourth time in the history of the men’s basketball program at Northwest Missouri State University that the Bearcats reached the 30-win mark; and
 (2)broke the previous Bearcat record of 31 wins and zero losses set by the 1929–1930 Bearcats led by Coach Hank Iba;
 Whereas all 11 players on the Bearcats roster should be congratulated, including— (1)Diego Bernard;
 (2)Tyler Dougherty; (3)Kirk Finley;
 (4)Ryan Hawkins; (5)Trevor Hudgins;
 (6)Daric Laing; (7)Xavier Rhodes;
 (8)Dray Starzl; (9)Luke Waters;
 (10)Ryan Welty; and (11)Joey Witthus;
 Whereas, during the 2018–2019 season, the Bearcats— (1)held opponents to an average of 61.7 points;
 (2)forced 13 turnovers per game; and (3)shot 50 percent or better from the field in 22 of 38 games;
 Whereas all 5 starters on the Bearcats roster (Diego Bernard, Ryan Hawkins, Trevor Hudgins, Ryan Welty, and Joey Witthus) made 40 or more 3-point field goals during the 2018–2019 season;
 Whereas 3 players on the Bearcats roster (Ryan Hawkins, Trevor Hudgins, and Joey Witthus) scored more than 500 points during the 2018–2019 season;
 Whereas, with 339 rebounds during the 2018–2019 season, Ryan Hawkins set the Northwest Missouri State University single-season record for rebounds;
 Whereas Trevor Hudgins— (1)tied the Mid-America Intercollegiate Athletics Association (referred to in this preamble as the MIAA) record for consecutive free throws made, with 36 consecutive free throws made during the 2018–2019 season;
 (2)set a Northwest Missouri State University single-season record for assists, with 203 assists during the 2018–2019 season; and
 (3)set the MIAA freshman scoring record for points, scoring 712 points during the 2018–2019 season; Whereas Joey Witthus—
 (1)set the Northwest Missouri State University single-season record for 3-point field goals made, with 114 3-point field goals made during the 2018–2019 season; and
 (2)set the Northwest Missouri State University single-season record for points, scoring 780 points during the 2018–2019 season;
 Whereas the 2018–2019 Bearcats— (1)set the single-season MIAA record for points, scoring a total of 3,130 points during the 2018–2019 season;
 (2)set the team record for field goals made, with 1,105 field goals made during the 2018–2019 season; and
 (3)set the team record for 3-point field goals made, with 404 3-point field goals made during the 2018–2019 season;
 Whereas Joey Witthus and Trevor Hudgins were named to the All-MIAA First Team; Whereas Ryan Hawkins—
 (1)was named to the All-MIAA Second Team; and (2)was named to the MIAA All-Defensive Team;
 Whereas Diego Bernard— (1)was named to the MIAA All-Defensive Team; and
 (2)was an All-MIAA honorable mention; Whereas Ryan Welty—
 (1)was an All-MIAA honorable mention; and (2)is the active career leader in 3-point field goal percentage in the United States, with a 3-point field goal percentage of 50.8; and
 Whereas Coach Ben McCollum— (1)earned the John McLendon Collegiate Basketball Coach of the Year award, making Coach Ben McCollum the first non-Division I head coach to receive the award;
 (2)was named NCAA Division II Coach of the Year by Basketball Times; (3)was named Coach of the Year by the MIAA; and
 (4)led the Bearcats to a 100–5 record over 3 seasons: Now, therefore, be it   That the Senate—
 (1)commends the Northwest Missouri State University Bearcats men’s basketball team for another National Collegiate Athletic Association Division II national championship victory in men’s basketball;
 (2)recognizes the athletic prowess, hard work, and dedication exhibited by the players, coaches, support staff, and student body of Northwest Missouri State University; and
 (3)congratulates— (A)the city of Maryville, Missouri;
 (B)the fans of the Northwest Missouri State University Bearcats men’s basketball team; and (C)the alumni of Northwest Missouri State University throughout the world.
				
